              Case 5:20-cv-01257 Document 1 Filed 10/23/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

ELIZABETH LONG AND KENDRIK                        §
BOLSEN                                            §
                                                  §     CIVIL ACTION NO. _________
V.                                                §
                                                        JURY DEMANDED
                                                  §
RANDY MORRIS REALTY, LLP D/B/A                    §
MORRIS REALTY, and RANDY D. MORRIS

     DEFENDANTS’ RANDY MORRIS AND RANDY MORRIS REALTY, LLP D/B/A
                  RANDY MORRIS NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       1.      Pursuant to 28 U.S.C. §§ 1331 and 1441(a-c), Defendants Randy Morris and Randy

Morris Realty, LLP d/b/a Randy Morris file their notice of removal of this civil action to the United

States District Court for the Western District of Texas, San Antonio Division. In support of this

Notice of Removal, Defendants respectfully shows as follows:

       2.      On September 1, 2020, Plaintiffs Elizabeth Long and Kendrik Bolsen filed their

Original Petition in Cause No. 2020-CI-16696; Elizabeth Long and Kendrik Bolsen v. Randy

Morris, et al., in the 285th Judicial District Court Bexar County, Texas, naming as the Defendants

Randy Morris Realty, LLP D/b/a Morris Realty, and Randy D. Morris, individually. Plaintiffs’

Petition indicates that they seek to hold Defendants liable under the Fair Credit Report Act, Public

Law No. 91-508, as a furnisher of information to consumer reporting agencies as well as claims

of defamation; breach of contract; and violation of the Texas Finance Code § 391.002. See

Plaintiffs’ Original Petition, as part of Exhibit A.

       3.      Plaintiffs’ return of service indicates that Citation was served on Randy Morris

Realty, LLP on September 28, 2020. See Exhibit A, an index of documents filed in the state court

proceeding. Therefore, Defendants’ notice of removal is timely under 28 U.S.C. § 1446(b).
             Case 5:20-cv-01257 Document 1 Filed 10/23/20 Page 2 of 5




       4.        True and correct copies of all documents filed in the state court proceeding are

attached hereto and incorporated herein by reference. See Exhibit A. Plaintiffs are pro se and

Defendants have attached as Exhibit B list of all counsel of record.

       5.        Defendant would show that this case is removable under 28 U.S.C. § 1331 and

1441(a-c). Under Title 28, § 1441(a), removal is proper in “any civil action brought in a State court

of which the district courts of the United States have original jurisdiction.” See 28 U.S.C. §

1441(a). United States District Courts have original jurisdiction over civil cases that arise under

the Constitution, laws, or treaties of the United States. See 28 U.S.C § 1331. United States Supreme

Court case law holds, “[o]nce an area of state law has been completely pre-empted, any claim

purportedly based on that pre-empted state law is considered, from its inception, a federal claim,

and therefore arises under federal law.” Caterpillar Inc. v. Williams, 482 U.S. 386, 393 (1987).

       6.        Here, Plaintiffs bring several claims that fall under the Fair Credit Reporting Act

(“FCRA”), 15 U.S.C. § 1681, as well as Texas common law claims including breach of contract,

defamation, and a statutory cause of action. For the reasons shown below, the FCRA federally

preempts Plaintiffs’ causes of action entirely.

       7.        Plaintiffs’ claims arise and involve federal questions and any other claims asserted

by Plaintiff are completely preempted by the Fair Credit Reporting Act (“FCRA”), 15 U.S.C.

§1681, et al. The FCRA contains applicable preemption statutes including §§ 1681h(e) and

1681t(b)(1)(F). A review of the applicable statutes show that Plaintiffs’ claims are completely

preempted and removal is proper.

       8.        When the FCRA was initially enacted in 1970, it included § 1681h(e), which

provided that:

    Except as provided in sections 1681n and 1681o of this title, no consumer may bring any
    action or proceeding in the nature of defamation, invasion of privacy, or negligence with


                                                  2
              Case 5:20-cv-01257 Document 1 Filed 10/23/20 Page 3 of 5




    respect to the reporting of information against any consumer reporting agency, any user
    of information, or any person who furnishes information to a consumer reporting agency,
    based on information disclosed pursuant to section 1681g, 1681h, or 1681m of this title,
    or based on information disclosed by a user of a consumer report to or for a consumer
    against whom the user has taken adverse action, based in whole or in part on the report
    except as to false information furnished with malice or willful intent to injure such
    consumer.

       9.      After 26 years of utilization, in 1996, the FCRA was amended to include 15 U.S.C.

§§ 1681t(b)(1)(F) and 1681s-2, a far more reaching preemption doctrine. Under § 1681t(b)(1)(F),

the FCRA provides:

               No requirement or prohibition may be imposed under the laws of any State—
               (1) with respect to any subject matter regulated under—
               ...
               (F) section 1681s–2 of this title, relating to the responsibilities of persons who
               furnish information to consumer reporting agencies....


       10.     These amendments indicate the Congressional legislature’s intention to broaden the

preemption of the FCRA to preempt any “requirement or prohibition” that may “imposed under

the laws of any state.” See 15 U.S.C. § 1681t(b)(1)(F).

       11.     As shown by Plaintiffs own Petition, they concede that Section 1681s-2 is alleged

to be applicable here, as they cite to § 1681s-2’s statutory language as “Cause of Action- 623

Responsibility of Furnishers of Information to Consumer Reporting Agencies [15 U.S.C. § 1681-

2].” See Plaintiffs’ Petition at ¶ IX. Therefore, pursuant to the FCRA’s preemption statutes of §§

1681h(e) and 1681t(b)(1)(F), Plaintiffs’ causes of action are entirely Federally preempted as the

statute provides “no requirement or prohibition may be imposed under the laws of any State” as it

relates to furnishers, as Plaintiffs allege Defendants to be. Accordingly, Defendants respectfully

assert that all claims of Plaintiffs are preempted as clearly interpreted by the statute.

       12.     All named and served Defendants consent to this removal.




                                                   3
             Case 5:20-cv-01257 Document 1 Filed 10/23/20 Page 4 of 5




       13.     Defendant and Plaintiffs demanded a jury trial in the state court action, and the

appropriate fee has been paid.

       14.     This Notice of Removal will be provided to Plaintiffs by service of a copy upon

Plaintiffs, in accordance with 28 U.S.C. §1446(d). Further, a copy of this Notice of Removal will

be filed with the District Clerk of Bexar County, in accordance with 28 U.S.C. §1446(d).

       15.     Therefore, Defendants pray that this cause be removed from the 285th District Court

of Bexar County, Texas, to this Court, and for all other relief to which Defendant may be entitled.



                                             Respectfully submitted,

                                             HARTLINE BARGER LLP

                                             /s/ Marshall G. Rosenberg
                                             Marshall G. Rosenberg
                                             mrosenberg@hartlinebarger.com
                                             State Bar No. 12771450
                                             John Busch
                                             State Bar No. 24081914
                                             jbusch@hartlinebarger.com
                                             State Bar No. 13678700
                                             1980 Post Oak Blvd., Suite 1800
                                             Houston, Texas 77056
                                             Telephone: 713-759-1990
                                             Facsimile: 713-652-2419


                                             ATTORNEYS FOR DEFENDANTS




                                                 4
               Case 5:20-cv-01257 Document 1 Filed 10/23/20 Page 5 of 5




                                     Certificate of Service

        I hereby certify that a true and correct copy of the foregoing instrument was served upon
the parties listed below by the method(s) indicated on October 23, 2020.


Via e-Serve:

Kendrik C. Bolsen
16903 Vista Briar Drive,
San Antonio, Texas 78247
kcbolsen@gmail.com

Via e-serve:

Elizabeth A. Long
16903 Vista Briar Drive
San Antonio, Texas 78247
Eal62@outlook.com



                                                    /s/ Marshall G. Rosenberg
                                                    Marshall G. Rosenberg




                                               5
